UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
TRUSTEES FOR THE MASON TENDERS DISTRICT :
COUNCIL WELFARE FUND, PENSION FUND,                                    :
ANNUITY FUND, and TRAINING PROGRAM FUND, :                                    19-CV-2700 (JMF)
and JOHN J. VIRGA, in his fiduciary capacity as                        :
director,                                                              :
                                                                       :
                 and                                                   :
                                                                       :
ROBERT BONANZA, as Business Manager of the                             :
MASON TENDERS DISTRICT COUNCIL OF                                      :
GREATER NEW YORK,                                                      :   MEMORANDUM OPINION
                                                                       :       AND ORDER
                                     Petitioners,                      :
                                                                       :
                  -v-                                                  :
                                                                       :
                                                                       :
MINELLI CONSTRUCTION CO. INC.,                                         :
                                                                       :
                                      Respondent.                      :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On March 26, 2019, Petitioners filed a Petition to Confirm Arbitration. Docket No. 1.

On March 27, 2019, the Court set a briefing schedule for Petitioners’ submission of any

additional materials in support of the Petition, Respondent’s opposition, and Petitioners’ reply.

Docket No. 6. Petitioners served Respondent with the Petition, supporting materials, and the

briefing schedule. Docket No. 7. Pursuant to the briefing schedule, Respondent’s opposition

was due no later than April 24, 2019. Docket No. 6. To date, Respondent has neither responded

to the petition nor otherwise sought relief from the Award.

        The Court must treat the Petition, even though unopposed, “as akin to a motion for

summary judgment based on the movant’s submissions.” Trs. for Mason Tenders Dist. Council
Welfare Fund, Pension Fund, Annuity Fund & Training Program Fund v. Capstone Constr.

Corp., 11-CV-1715 (JMF), 2013 WL 1703578, at *2 (S.D.N.Y. Apr. 19, 2013) (discussing in

depth the legal standards for resolving unopposed petitions to confirm arbitration awards). After

reviewing the petition and the supporting materials, the Court finds that there is no genuine issue

of material fact precluding summary judgment as to all portions of the Award, as the Arbitrator’s

decision provides more than “a barely colorable justification for the outcome reached.” Id. at *3

(internal quotation marks omitted). Nor is there any justification under Section 10(a) of the

Federal Arbitration Act for vacating the Award.

       Accordingly, the Court grants Petitioners’ unopposed petition to confirm the entire

Award. Petitioners are directed to file their Proposed Judgment electronically, using the ECF

Filing Event “Proposed Judgment,” by no later than May 7, 2019. By the same date, Petitioners

shall refile the declaration in support of their petition, which contains two unredacted Social

Security numbers. See Docket No. 8, at 98. In the meantime, the Clerk of Court is directed to

strike the declaration — Docket No. 8 — from the docket or otherwise render it inaccessible to

the public.

       SO ORDERED.

Dated: May 1, 2019                                 __________________________________
       New York, New York                                   JESSE M. FURMAN
                                                          United States District Judge




                                                  2
